UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO. COMMISSION FILE NO. 000-24547 SCIENTIFIC LEARNING CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 94-3234458 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 300 Frank H. Ogawa Plaza, Suite 600 Oakland, CA 94612 510-444-3500 (Address of Registrant’s principal executive offices, including zip code, and telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes: xNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes: x No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 9, 2011, there were 18,879,604 shares of Common Stock outstanding. TABLE OF CONTENTS Item Number Page PART 1.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4T. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES - 1 - Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) June 30, 2011 December31, 2010 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $92 and $76, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenue, long-term Other liabilities Total liabilities Commitments and contingencies (See Note 9 to the condensed consolidated financial statements) Stockholders’ equity: Common stock $0.01 par value: 40,000,000 authorized, 18,879,604 and 18,702,044 shares issued and outstanding, respectively, and additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss (5 ) — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 1 - Table of Contents SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, Revenues: Products $ Service and support Total revenues Cost of revenues: Cost of products Cost of service and support Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) Interest and other income, net 3 18 15 35 Income (loss) before provision for income taxes ) ) ) Provision for income taxes 43 46 82 92 Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share: Basic net income (loss) per share $ $ ) $ ) $ ) Diluted net income (loss) per share $ $ ) $ ) $ ) Weighted average shares used in computation of per share data: Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. - 2 - Table of Contents SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months ended June 30, Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets Other assets 19 ) Accounts payable ) ) Accrued liabilities ) ) Deferred revenue ) ) Other liabilities ) 97 Net cash used in operating activities ) ) Investing Activities: Purchases of property and equipment, net ) ) Purchases of short-term investments ) ) Maturities of short-term investments Net cash provided by (used in) investing activities ) Financing Activities: Proceeds from issuance of common stock Net settlement of common stock ) — Net cash provided by financing activities 79 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for income taxes $ 25 $ See accompanying notes to unaudited condensed consolidated financial statements. - 3 - Table of Contents Notes to Condensed Consolidated Financial Statements 1. Summary of Significant Accounting Policies Description of Business Scientific Learning Corporation, together with its subsidiaries (collectively, the “Company”) develops, distributes and licenses technology that accelerates learning by applying proven research on how the brain learns. The Company’s patented products build learning capacity by rigorously and systematically applying neuroscience-based learning principles to improve the fundamental cognitive skills required to read and learn. To facilitate the use of the Company’s products, the Company offers a variety of on-site and remote professional and technical services, as well as phone, email and web-based support. The Company sells primarily to K-12 schools in the United States through a direct sales force. All of the Company’s activities are in one operating segment. The Company was incorporated in 1995 in the State of California and was reincorporated in 1997 in the State of Delaware. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States, requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. To the extent that there are material differences between these estimates and actual results, the Company’s financial statements could be affected. Principles of Consolidation Thecondensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries Shanghai Zhiyong Information Technology Co., Ltd. and Scientific Learning Puerto Rico, Inc.All significant intercompany balances and transactions have been eliminated in consolidation. Interim Financial Information The interim consolidated financial information as of June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 is unaudited, and includes all necessary adjustments, which consisted only of normal recurring adjustments for a fair presentation of the Company’s financial position at such dates and the Company’s results of operations and cash flows for those periods. The balance sheet as of December 31, 2010 has been derived from audited consolidated financial statements at that date but does not include all of the information and notes required by generally accepted accounting principles (“GAAP”) for annual financial statements. In addition, the results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2011, or for any other period. These condensed consolidated financial statements and notes should be read in conjunction with the Company’s audited financial statements and notes thereto and Part II, Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission. Software and Web Site Development Costs Software development costs incurred subsequent to the establishment of technological feasibility are capitalized and amortized over the estimated lives of the related products. Technological feasibility is established upon completion of a working model. In the three and six months ended June 30, 2011 and 2010, the Company did not capitalize any software development costs. The Company amortizes these costs to cost of product revenues over the estimated useful life of the software, which is three years. The Company recorded amortization expense of $24,000 and $49,000 in the three and six months ended June 30, 2011, respectively. The Company recorded amortization expense of $82,000 and $164,000 in the three and six months ended June 30, 2010, respectively. - 4 - Table of Contents The Company also capitalizes web site application, infrastructure development and content development costs where a website or software is developed for its internal needs and the Company does not plan to market the software externally.The Company capitalized approximately $0.4 million and $0.7 million of software and website development costs in the three and six months ended June 30, 2011, respectively. The Company capitalized approximately $0.1 million and $0.2 million of software and website development costs in the three and six months ended June 30, 2010, respectively. The Company recorded amortization expense of $0.1 million and $0.2 million in the three and six months ended June 30, 2011, respectively. The Company recorded amortization expense of $20,000 and $23,000 in the three and six months ended June 30, 2010, respectively. Net Income (Loss) Per Share The Company uses the treasury stock method to reflect the potential dilutive effect of common stock equivalents, including options and restricted stock units. Basic net income (loss) per share is computed using the weighted-average number of common shares outstanding during the period. Diluted net loss per share reflects the potential dilution of securities by adding common stock equivalents to the weighted-average number of common shares outstanding during the period, if dilutive.The anti-dilutive securities totaled 1.2 million and 1.9 million for the three and six months ended June 30, 2011, respectively. The anti-dilutive securities totaled 2.0 million for the three and six months ended June 30, 2010. The following table sets forth the computation of net income (loss) per share (in thousands, except per share data): Three Months ended June 30, Six Months ended June 30, Net income (loss) $ $ ) $ ) $ ) Basic weighted average shares outstanding Effect of dilutive securities: Employee stock options and awards — — — Diluted weighted average shares outstanding Earnings per share: Basic earnings per share $ $ ) $ ) $ ) Diluted earnings per share $ $ ) $ ) $ ) Recent Accounting Pronouncements Amendments to Achieve Common Fair Value Measurement and Disclosure Requirement in U.S. GAAP and IFRSs – In May 2011, the Financial Accounting Standards Board (“FASB”) issued guidance to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. The guidance changes certain fair value measurement principles and enhances the disclosure requirements particularly for level 3 fair value measurements. The guidance is effective for interim and annual financial periods beginning after December 15, 2011. The Company plans to adopt the guidance on January 1, 2012, and adoption is not expected to have an impact on the Company’s condensed consolidated statement of financial condition, operations and cash flows. Presentation of Comprehensive Income – In May 2011, the FASB issued guidance to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The guidance eliminates the option to present the components of other comprehensive income as part of the statement of equity. The guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company plans to adopt the guidance on January 1, 2012, and adoption is not expected to have an impact on the Company’s condensed consolidated statement of financial condition, operations and cash flows. - 5 - Table of Contents 2. Fair Value Measurements The Company generally invests its excess cash in investment grade short-term fixed income securities and money market funds. The portion in cash and cash equivalents represents highly liquid instruments with insignificant interest rate risk and original maturities of three months or less. Short-term investments are classified as available for sale and are carried at fair value, with the unrealized gains and losses, net of tax, reported as a separate component stockholders’ equity. There was an unrealized loss of $4,000 related to agency bonds as of June 30, 2011. There were no unrealized gains and losses as of December 31, 2010. The Company had no realized gains or losses on short-term investments in the three and six months ended June 30, 2011 and 2010. The Company has established a three-tier fair value hierarchy, categorizing the inputs used to measure fair value. The hierarchy can be described as follows: Level 1- observable inputs such as quoted prices in active markets; Level 2- inputs other than the quoted prices in active markets that are observable either directly or indirectly; and Level 3- unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Cash equivalents consist of money market instruments that have original maturities of 90 days or less. These instruments are classified in Level 1 of the fair value hierarchy. The Company also invests in federal agency and corporate bonds with an original maturity date of greater than 90 days that are classified as short-term investments. These instruments are classified within Level 2 of the fair value hierarchy. The Company has no Level 3 financial assets. The Company’s valuation techniques used to measure the fair values of money market accounts that were classified as Level 1 in the table below were derived from quoted market prices. The Company’s valuation techniques used to measure the fair values of the Company’s U.S. Treasury, U.S. government and U.S. government agency debt securities, corporate bonds and commercial paper that are classified as Level 2 in the table below, generally all of which mature within two years and the counterparties to which have high credit ratings, were derived from non-binding market consensus prices that are corroborated by observable market data or quoted market prices for similar instruments. The following is a summary of the fair value of the major categories of financial instruments held by the Company (in thousands): June 30, 2011 December 31, Money market accounts $ $ Commercial paper Agency bonds Other fixed income securities Total $ $ The following is a summary of the Company’s financial assets that are accounted for at fair value on a recurring basis by level in accordance with the fair value hierarchy described above (in thousands): June 30, 2011 Level 1 Level 2 Level 3 Total Money market accounts $ $
